Citation Nr: 0827073	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a fracture to the nose.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of an injury to the left upper 
cheek.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection blindness, temporary or otherwise, to include as 
secondary to chemical burn of the eyes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's claims.

The veteran was scheduled for a Board video conference 
hearing in May 2006, for which he failed to report.  
Accordingly, the veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be accomplished.  The Board is cognizant of the fact 
that the veteran's case has been in adjudicative status since 
2005.  Consequently, the Board wishes to assure the veteran 
that it would not be remanding this case unless it was 
essential for a full and fair adjudication of his claims.



The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his claims and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claims for the benefits sought by the claimant.  

The Board finds that the notice letters sent to the veteran 
in September 2003 and October 2003 did not comply with the 
new requirements under Kent.  Therefore, this case must be 
remanded.

Accordingly, the case is REMANDED for the following action:

The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  
Specifically, the RO/AMC must notify a 
claimant of the evidence and 
information that is necessary to reopen 
the claims, and must provide notice 
that describes what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were not found 
in the previous denials.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

